Title: From George Washington to Benjamin Lincoln, 6 August 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir
                     Head Quarters August 6. 1782
                  
                  Colonel Armand in a Letter of the 3d June last inform’d me that his Cavalry is compleat to within five Men of his established number—but that Sixty Horses are still wanting—I imagine there is very little probability that our means will admit of furnishing him any more Horses, and as his Corps may be of essential service in the So. Army—I will be obliged to you to transmit him Orders to March and put himself Under the command of General Greene—I thought it proper to transmit this order thro’ you, as you will be able at the same time to point him to the means of moving his Corps to the Southard.
                  Considering the circumstances under which this Gentleman procured the Equipment of his Corps—I have no doubt he will complain heavily at its not being compleated with Horses—indeed nothing ought to have prevented it but the absolute defficiency of means and I think it is due to his Exertions to Explain this matter to him as fully as possible.
                  Some intelligence from New York speaks of an Embarkation of Cavalry from that place destined for Charles Town—Should this be the truth no time should be lost in putting the Legion in motion.
                  I take the liberty to inclose you Copies of two Letters from Colo. Willet—I entirely coincide in Opinion with that Gentleman with respect to the Indians—nor is it inconsistent with our strictest plans of Oeconomy—for it will be much less expence to gain and to keep the friendship of these People than to oppose them in the field.
                  With respect to the Levies raised in this state for three Years—the resolve of Congress under which they were raised will shew how far they were promised Pay Cloathing &c. by the Public the time for which they are engaged and the nature of their Services render them almost equally Valuable with the Continental Troops, for tho’ they are not to go out of the State—they may be ordered to any part of it, and in case of a movement of the Army will supply the place of the same number of regular Troops who must otherwise be left.  Their Continental Regiments tho’ not quite Compleat, are on a more respectable footing than those of any other State.  On these Accounts I am fully of Opinion that all possible attention should be paid to their Wants—a Return of which I have now the honor to inclose.
                  I should be glad to know the determination respecting Hazens Regt whether it is to be reformed as was in Agitation, or to remain on its present footing—if the latter, is it your intention that it shall remain at Lancaster as a Guard for the Prisoners?  Or is it to be ordered on to the Army?
                  
               